—Order unanimously reversed on the law without costs and matter remitted to Niagara County Family Court for further proceedings on the petition. Memorandum: Respondent appeals from an order adjudicating her a person in need of supervision and placing her in the custody of Niagara County Department of Social Services for a period of 18 months. Family Court failed to ascertain whether respondent waived her right to a fact-finding hearing and failed to advise her of possible dispositional orders. The court further erred in accepting the admission from respondent’s attorney, rather than from respondent herself. Thus, reversal is required (see, Matter of Kent H., 162 AD2d 1058; Matter of Christopher W., 154 AD2d 937). (Appeal from Order of Niagara County Family Court, Crapsi, J.— Person In Need of Supervision.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.